Citation Nr: 0714086	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  02-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of Department of Veterans Affairs (VA) death 
benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active service from November 1948 to January 
1949, from July 1949 to August 1955 and, following a short 
break in service, from August 1955 to November 1959.  The 
veteran died in August 2002, and the appellant claimed 
dependency and indemnity compensation as his surviving 
spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 decision by the Houston, Texas, 
Regional Office (RO) that denied the claim on the ground that 
the veteran and the appellant were divorced at the time of 
the veteran's death.

The appellant testified at a January 2003 hearing at the VA's 
office in San Antonio, Texas, before the undersigned Veterans 
Law Judge.

By decision of July 2003, the Board vacated its June 2003 
decision for failure of due process pursuant to the 
provisions of 38 C.F.R. § 20.904(a).  In July 2003 and May 
2005, the Board remanded this case to the RO for further 
development of the evidence and for due process development.


FINDINGS OF FACT

1.  The appellant and the veteran, both residents of Texas, 
were married in 1970, divorced in 1992, remarried in 1998, 
and divorced in 1999.

2.  Common-law marriage is recognized as valid in the state 
of Texas.

3.  The veteran died in August 2002; at the time of his death 
he was not legally married to the appellant and a 
preponderance of the evidence is against a finding that a 
common law marriage existed between the veteran and the 
appellant.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met.  38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 
3.50, 3.205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an August 2005 
letter from the AOJ to the appellant which informed her of 
what evidence was required to substantiate her claims and of 
her and the VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  It is noted that the appellant has 
been afforded a hearing before the undersigned and has 
submitted evidence throughout the appeal.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.

In the present appeal, the appellant was provided with 
notice of what type of information and evidence was 
needed to substantiate her claim that she is a surviving 
spouse for purposes of receiving VA death benefits.  As 
her claim involves eligibility for those VA benefits, 
only the element involving veteran status (as it applies 
to status as a spouse in this case) is pertinent to the 
issue and the remaining notice requirements outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
are not applicable in this particular case.  As the 
appellant has been furnished with the appropriate notice 
in this case, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has 
not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

With respect to the duty to assist, the appellant has been 
given the opportunity to submit evidence and argument in 
support of her claim.  She has submitted statements of her 
contentions and she has provided statements from relatives 
regarding her claim.  VA has also made reasonable efforts to 
assist the appellant in obtaining evidence regarding the 
claim, to include affording her a hearing before the Board.  
The appellant has not identified any other pertinent 
evidence, not already of record, needed to be obtained prior 
to adjudication of the claim.  In December 2006, the 
appellant submitted a statement indicating that she had no 
further evidence to submit.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.


II.  Analysis

The appellant seeks recognition as the veteran's surviving 
spouse for the purpose of receiving VA death benefits.  The 
record indicates that the veteran and the appellant married 
in 1970, divorced in 1992, remarried in 1998, divorced in 
1999, and that they were, at all times relevant, residents of 
Texas.  While documentation of the remarriage in 1998 and the 
divorce in 1999 is not included in the record, the appellant 
has testified as to those facts and there is no dispute as to 
their accuracy. 

The appellant has asserted that after the 1999 divorce she 
and the veteran reconciled and held themselves out as husband 
and wife in accordance with the common law marriage statute 
of Texas.  

If the appellant and the veteran indeed established a common 
law marriage in Texas following their divorce in 1999, then 
the appellant may be able to establish entitlement to 
survivor's benefits. 

The term "surviving spouse" is defined in pertinent part as a 
person of the opposite sex who (1) was the lawful spouse of a 
veteran at the time of the veteran's death; and (2) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (3) who has 
not remarried.  38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 
3.50 (2006).  For VA compensation purposes, the term 
"marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

In jurisdictions where marriages other than by ceremony are 
recognized, the existence of a marriage may be established by 
the certified statement of one or both of the parties as to 
the facts of the alleged marriage.  This evidence should be 
supported by certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship between the parties to the alleged marriage, 
including the periods of cohabitation, places of residence, 
whether the parties held themselves out as married, and 
whether they were generally accepted as such in the 
communities in which they lived.  See 38 C.F.R. § 3.205(a)(6) 
(2006).

In order to establish an informal or common law marriage in 
Texas without filing a sworn declaration of marriage, a party 
must prove that "the man and woman agreed to be married and 
after the agreement they lived together in this state as 
husband and wife and there represented to others that they 
were married."  TEX. FAM. CODE ANN. § 2.401(a) (2006).  The 
proponent of such a marriage may establish these elements by 
either direct or circumstantial evidence.  See Russell v. 
Russell, 865 S.W.2d 929, 932 (Tex. 1993).

After a full review of the record, including the statements 
and testimony of the appellant, the Board concludes that a 
common law marriage did not exist between the deceased 
veteran and the appellant during the period following their 
divorce in 1999 and until his death in August 2002 and her 
claim for recognition as the veteran's spouse must be denied.  

In support of her claim, the appellant submitted copies of a 
November 1996 tax bill from the City of San Antonio, Division 
of Treasury and a 1997 Statement for real property, which 
reflect an address shared by the veteran and the appellant in 
Texas.  She has also submitted a receipt for purchase of 
goods dated in March 1999.  The Board notes that these 
documents are of limited relevance because the appellant must 
prove that she and the veteran sustained a common law 
marriage from the time of their divorce in 1999 to the time 
of the veteran's death in August 2002.  This evidence, 
however, pre-dates their 1999 divorce and has little bearing 
on whether a common law marriage was formed.

The appellant has submitted an August 2003 statement of 
delinquent property taxes which reflected both the veteran's 
name and the appellant's name and showed one address for both 
individuals in San Antonio, Texas.  There is no indication, 
however, that the property was held as husband and wife.  The 
appellant has also submitted a blank copy of a deposit ticket 
for a bank account which lists both herself and the veteran 
as account holders.  There is no indication of when such 
account was opened and it provides no indication that the 
account was held by them as husband and wife.  A November 
1999 auto insurance policy statement reflects that both the 
appellant and veteran were insureds on a policy but does not 
provide any information as to marital status.  As such, none 
of this evidence substantiates the claim regarding a common 
law marriage.

In a September 2003 statement, the appellant indicated that 
she and the veteran were divorced for the second time in 
August 1999 and that in November 2001 they started living 
together with their son and his wife.  She indicated that he 
was hospitalized in June 2002 and died in August 2002.  In 
that statement she made no assertion that she had a common 
law marriage to the veteran after the 1999 divorce.  With 
that statement, she submitted VA Form 21-4171, Supporting 
Statements Regarding Marriage, made by a niece, great niece, 
and sister-in-law.  Each statement indicated that the veteran 
and the appellant were generally known as husband and wife 
and that each considered them as husband as wife.  The niece 
and sister-in-law indicated that the basis for such belief 
was that the appellant would do everything for him as a wife 
attends to her husband.  The statement of the great niece 
indicated that they lived together between 1975 and 2002 and 
the fact that they lived together for 30 plus years and had 
two sons was the basis of considering them as husband and 
wife.  

In October 2002, the appellant has also submitted statements 
from three friends attesting to the fact that she cared for 
the veteran even though they were divorced.  

On October 2002, the appellant submitted a Statement of 
Marital Relationship (VA Form 21-4170), indicating that she 
and the veteran lived together as husband and wife between 
March 1968 and June 1992 and from September 1998 and August 
1999.  On VA Form 21-4170 submitted in September 2003, she 
indicated that she and the veteran lived together as husband 
and wife from 1968 to 1970, 1970 to 1992 and 1997 to 1999.   

In January 2003, the appellant testified that she first 
married the veteran in 1970 and divorced in 1992.  She 
indicated that they remarried in 1998 and divorced in 1999.  
She testified that after the divorce, they lived together on 
and off.  She stated that he became very ill and both she and 
the veteran lived together at their son's house beginning 
about 5 or 6 months prior to his death.  She acknowledged 
that she did not remarry after the divorce in 1999.  

In this case, the evidence indicates that the appellant and 
the veteran may have cohabited for some period of time less 
than one year prior to his death in August 2002.  She has 
submitted a statement that they began living together at her 
son's home in November 2002 and she testified that they had 
lived together for 5 or 6 months prior to his death.  There 
is no evidence, however, that there was an agreement between 
the appellant and the veteran to be married for a least one 
year prior to his death in August 2002, and that the 
appellant and the veteran did not hold themselves out as 
husband and wife.  The appellant has submitted statements 
from relatives in which it is stated that they were generally 
known as husband and wife and each individual indicated that 
they considered the veteran and the appellant to be husband 
and wife.  Significantly, there is no evidence that the 
veteran and the appellant held themselves out to be husband 
and wife prior his death, nor has the appellant claimed that 
they held themselves out to be married.  The appellant's 
testimony was to the effect that she cared for the veteran 
and they both lived in her son's home.  She did not testify 
that they held themselves out as husband and wife prior to 
his death.  While she has submitted evidence indicating that 
they had a joint bank account, there is no evidence that she 
had signed any documents or contracts as the wife of the 
veteran.  In both Statements of Marital Relationship, the 
appellant indicates that she and the veteran lived as husband 
and wife in during the times of the previous marriages, but 
she did not indicate a martial relationship after 1999.  Each 
statement was certified as true and correct to the best of 
her knowledge and belief.  

The Board acknowledges the appellant's testimony and 
statements regarding her care of the veteran during his final 
illness.  While she indicated that she felt as if she were 
his wife, despite the divorce, there is simply no evidence to 
support a finding that she and the veteran had any agreement 
to be married or that they held themselves out as husband and 
wife after the divorce in 1999 and prior to his death in 
August 2002.  In other words, there is no showing that she 
entered into a relationship with the veteran that would have 
constituted a valid common law marriage recognizable by the 
state of Texas.  

The Board acknowledges the arguments advanced by the 
appellant and is sympathetic to her situation.  However, 
after weighing all of the evidence, the Board concludes that 
the evidence is insufficient to establish that a valid common 
law marriage existed and that the preponderance of the 
evidence of record is against the appellant's claim that she 
is entitled to recognition as surviving spouse of the veteran 
based on a valid common law marriage, or any other type of 
marriage.  38 U.S.C.A. § 103; 38 C.F.R. §§ 3.1(j), 3.50, 
3.352.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  Accordingly, the appellant may not be 
recognized as surviving spouse of the veteran and her claim 
must be denied.  




ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of VA death benefits is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


